
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.22


THIRD MODIFICATION AGREEMENT
Secured Loan


        THIS THIRD MODIFICATION AGREEMENT ("Agreement") dated as of February 23,
2011, is entered into by and among MAUI LAND & PINEAPPLE COMPANY, INC., a
corporation formed under the laws of the State of Hawaii ("Borrower"), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as sole Lender signatory to the Loan Agreement
(as defined below) ("Lender"), and WELLS FARGO BANK, NATIONAL ASSOCIATION
("Wells Fargo") as Administrative Agent under the Loan Agreement (in such
capacity, the "Administrative Agent").


R E C I T A L S


A.Pursuant to the terms of an amended and restated credit agreement between
Borrower and Lender dated October 9, 2009 (as amended from time to time
including pursuant to that certain First Modification Agreement dated as of
September 17, 2010 and that certain Second Modification Agreement dated as of
December 22, 2010, the "Loan Agreement"), Lender made certain credit
accommodations to Borrower in the maximum principal amount of Fifty Million and
No/100ths Dollars (as the commitment under such credit accommodations has been
reduced from time to time, the "Loan"). The Loan is evidenced by the Notes as
described in the Loan Agreement, in the aggregate principal amount of the Loan
(collectively, the "Note"), and is further evidenced by the documents described
in the Loan Agreement as "Loan Documents." The Note is secured by, among other
things, the Mortgage (as defined in Section 5 below). All capitalized terms used
herein, which are not defined herein, shall have the meanings given to them in
the other Loan Documents.

B.The Note, Mortgage, Loan Agreement, this Agreement, the other documents
described in the Loan Agreement as "Loan Documents", together with all
modifications and amendments thereto and any document required hereunder, are
collectively referred to herein as the "Loan Documents."

C.By this Agreement, Borrower, Administrative Agent and Lender intend to modify
and amend certain terms and provisions of the Loan Documents.

        NOW, THEREFORE, Borrower, Administrative Agent and Lenders agree as
follows:

1.CONDITIONS PRECEDENT.    The following are conditions precedent to
Administrative Agent and Lenders' obligations under this Agreement:

1.1If required by Administrative Agent, receipt and approval by Administrative
Agent of a date down to the Title Policy and assurance acceptable to
Administrative Agent, including, without limitation, CLTA Endorsement No. 110.5,
without deletion or exception other than those expressly approved by
Administrative Agent in writing, that the priority and validity of the Mortgage
has not been and will not be impaired by this Agreement or the transactions
contemplated hereby;

1.2Receipt by Administrative Agent of the executed originals of this Agreement,
the short form of this Agreement (if any) and any and all other documents and
agreements which are required by this Agreement or by any other Loan Document,
each in form and content acceptable to Administrative Agent;

1.3Reimbursement to Administrative Agent by Borrower of Administrative Agent's
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, title insurance
costs, recording fees, attorneys' fees, appraisal, engineers' and inspection
fees and documentation costs and charges, whether such services are furnished by
Administrative Agent's employees or agents or by independent contractors
including;

--------------------------------------------------------------------------------



1.4The representations and warranties contained in this Agreement are true and
correct;

1.5Borrower shall have paid to Administrative Agent for the benefit of Lender a
modification fee equal to $36,096.00;

1.6Borrower shall have duly executed and delivered to Wells Fargo an amended and
restated promissory note evidencing the Revolving Commitment of Wells Fargo as
amended hereby (the "Amended and Restated Wells Fargo Note");

1.7Borrower shall have received updated Appraisals for all of the Property, with
such Appraisals subject to review, adjustment and approval by Administrative
Agent in its sole discretion (including any adjustments to value which
Administrative Agent deems appropriate, necessary or desirable in its sole
discretion); and

1.8All payments due and owing to Administrative Agent and Lenders under the Loan
Documents have been paid current as of the effective date of this Agreement.



2.REPRESENTATIONS AND WARRANTIES.    Borrower hereby represents and warrants
that no Default, Potential Default, breach or failure of condition has occurred,
or would exist with notice or the lapse of time or both, under any of the Loan
Documents (as modified by this Agreement) and that all representations and
warranties herein and in the other Loan Documents are true and correct, except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct on and as of such earlier date), which representations and
warranties shall survive execution of this Agreement.

3.DEFINITIONS.    The following definitions set forth in Section 1.1 of the Loan
Agreement are added or amended to read as follows, as the case may be:

        "'Appraisal' means, with respect to the Property, an M.A.I. appraisal
commissioned by and addressed to the Administrative Agent (acceptable to the
Administrative Agent as to form, substance and appraisal date), prepared by a
professional appraiser reasonably acceptable to the Administrative Agent, having
at least the minimum qualifications required under Applicable Law governing the
Administrative Agent and the Lenders, including without limitation, FIRREA, and
determining, without duplication, the "as is" value of the Property."

        "'As-Is Loan Constant'—means, as of the Original Maturity Date, a number
expressed as a percentage, equal to the ratio of the As-Is Net Operating Income
to the aggregate Revolving Commitments as of such date (including any
undisbursed commitment)."

        "'As-Is Net Operating Income'—means the 'as-is,' net operating income
set forth in the Appraisal prepared in connection with the Option to Extend."

        "'Extended Maturity Date' means May 1, 2014."

        "'Maturity Date' means May 1, 2013."

4.REPLACEMENT SCHEDULE 1; COMMITMENT ADJUSTMENTS; NOTES.    To reflect the
change in the Revolving Commitments, Schedule 1 to the Loan Agreement is hereby
replaced with Replacement Schedule 1 to this Agreement. The Availability Limit
set forth in the Second Amendment is no longer in effect.

--------------------------------------------------------------------------------



5.DEFINITION OF MORTGAGE.    The definition of "Mortgage" in the Loan Agreement
is hereby amended to read as follows:

        "'Mortgage' means the Fee and Leasehold Mortgage with Absolute
Assignment of Leases and Rents, Security Agreement and Fixture, dated as of
November 13, 2007, and recorded on November 15, 2007, as Document
No. 2007-199589 in the Bureau of Conveyances of the State of Hawaii, executed by
the Borrower and Leasehold Mortgagor in favor of the Administrative Agent for
its benefit and the benefit of the Lenders, the Issuing Bank and each Specified
Derivatives Provider in form and substance satisfactory to the Administrative
Agent as amended from time to time, including, without limitation, pursuant to a
Memorandum of Second Modification Agreement Amending Mortgage, dated as of
March 10, 2009 and recorded March 13, 2009 as Document Number 2009-038132 in the
Bureau of Conveyances of the State of Hawaii, and a Memorandum of Third
Modification Agreement Amending Mortgage, dated as of March 27, 2009 and
recorded March 27, 2009 as Document Number 2009-046242 in the Bureau of
Conveyances of the State of Hawaii, a Memorandum of Amended and Restated Credit
Agreement Amending Mortgage, dated as of October 9, 2009 and recorded
October 14, 2009 as Document Number 2009-157331 in the State of Hawaii Bureau of
Conveyances, a Memorandum of First Modification of Restated Credit Agreement
Amending Mortgage, dated September 17, 2010 and recorded as Document
No. 2010-145868 in the State of Hawaii Bureau of Conveyances, an Additional
Security Mortgage dated as of December 22, 2010 and recorded as 2010-203578 in
the State of Hawaii Bureau of Conveyances, and a Memorandum of Third
Modification of Restated Credit Agreement Amending Mortgage dated as of
February 23, 2011."

6.PARTIAL RELEASE OF PROPERTY.    At any time prior to the Maturity Date of the
Loan, Administrative Agent shall, at Borrower's request, issue partial releases
from the Mortgage of one or more portions of the Property described below (each,
a "Release Parcel"); provided, however, that prior to or simultaneously with
each such partial release all of the following conditions shall be satisfied:

(a)No Default shall exist under the Loan Documents, or would exist with notice
or passage of time, or both;

(b)Administrative Agent shall have received any and all sums then due and owing
under the Loan Documents together with all escrow, closing and recording costs,
the costs of preparing and delivering such partial release and the cost of any
title insurance endorsements required by Administrative Agent, including,
without limitation, a CLTA 116.3 and 111 endorsement;

(c)Administrative Agent shall have received evidence satisfactory to
Administrative Agent that: (i) the portion of the Property to be released and
the portion of the Property which shall remain encumbered by the Mortgage are
all separate legal parcels lawfully created in compliance with all subdivision
laws and ordinances and, at Borrower's sole cost, Administrative Agent shall
have received any title insurance endorsements to that effect requested by
Administrative Agent; and (ii) that the portion of the Property which shall
remain encumbered by the Mortgage have the benefit of all utilities, easements,
public and/or private streets, covenants, conditions and restrictions as may be
necessary, in Administrative Agent's sole opinion, for the anticipated
development and improvement thereof;

--------------------------------------------------------------------------------



(d)For each Release Parcel to be reconveyed, Administrative Agent for the pro
rata benefit of Lenders shall have received a release price for each Release
Parcel equal to the minimum release price set forth below for such Release
Parcel. The minimum release price for each Release Parcel shall be:

Release Parcel [identified by TMK(s)]
  Release Price  

Merriman's [(2) 4-2-6-11 & (2) 4-2-4-25]

  $ 2,280,000.00  

Central Resort [(2) 4-2-4-49]

  $ 8,865,000.00  

Kapalua Mauka [(2) 4-2-1-42, (2) 4-3-1-6 & (2) 4-3-1-8]

  $ 24,500,000.00  

Village Center/Golf Academy [(2) 4-2-4-36]

  $ 2,695,000.00  

Honolua Village [(2) 4-2-4-35]

  $ 2,900,000.00  

Honolua Store [(2) 4-2-4-54]

  $ 1,900,000.00  

The release price shall be applied to reduce the outstanding principal balance
of the Loan and shall permanently reduce the Revolving Commitments on a pro rata
basis by a like amount.

(e)Administrative Agent shall have received a written release satisfactory to
Administrative Agent of any set aside letter, letter of credit or other form of
undertaking which Administrative Agent has issued to any surety, governmental
agency or any other party in connection with the Loan and/or the Property; and

(f)Administrative Agent shall have received evidence satisfactory to
Administrative Agent that any tax, bond or assessment which constitutes a lien
against the Property has been properly allocated between the portion of the
Property to be released and the portion of the Property which shall remain
encumbered by the Mortgage.

Neither the acceptance of any payment nor the issuance of any partial release by
Administrative Agent shall affect Borrower's obligation to repay all amounts
owing under the Loan Documents or under the Mortgage on the remainder of the
Property which is not released. Lender acknowledges that Borrower intends to
subdivide the Village Center/Golf Academy [(2) 4-2-4-36] parcel described above
and agrees that it will consider, in good faith and its reasonable discretion, a
request by the Borrower to modify the release provisions herein to accommodate
separate release of the parcels created by such subdivision upon such terms as
Lender deems reasonable and appropriate.

7.OPTION TO EXTEND.    Borrower shall have the option to extend the term of the
Loan from the Maturity Date (for purposes of this Section, "Original Maturity
Date"), to the Extended Maturity Date, upon satisfaction of each of the
following conditions precedent:

(a)Borrower shall provide Administrative Agent with written notice of Borrower's
request to exercise the Option to Extend not more than ninety (90) days but not
less than thirty (30) days prior to the Original Maturity Date;

(b)As of the date of Borrower's delivery of notice of request to exercise the
Option to Extend, and as of the Original Maturity Date, no Default or Event of
Default shall have occurred and be continuing, and Borrower shall so certify in
writing;

(c)Borrower shall execute or cause the execution of all documents reasonably
required by Administrative Agent to exercise the Option to Extend and shall
deliver to Administrative Agent, at Borrower's sole cost and expense, such title
insurance endorsements reasonably required by Administrative Agent;

(d)There shall have occurred no material adverse change, as determined by
Administrative Agent in its sole discretion, in the financial condition of
Borrower from that which existed as of the later of: (A) the Effective Date; or
(B) the date upon which the financial condition of such party was first
represented to Administrative Agent;

--------------------------------------------------------------------------------



(e)On the Original Maturity Date, Borrower shall pay to Administrative Agent an
extension fee in the amount of four-tenths percent (0.40%) of the aggregate
Revolving Commitments (whether disbursed or undisbursed), as determined on the
Original Maturity Date;

(f)At Administrative Agent's option, an Appraisal prepared in conformance with
the requirements of the Comptroller of the Currency confirming to the
satisfaction of Administrative Agent that (i) the aggregate Revolving
Commitments (including any undisbursed commitment) as a percentage of the
"as-is" value of the Property (after adjustment for senior liens and regular and
special tax assessments) as of the Original Maturity Date does not exceed 40%
("Loan-to-Value Percentage") and (ii) the As-Is Loan Constant, calculated as of
the Original Maturity Date, is not less than 6.0%; provided, however, in the
event such "as-is" value is not adequate to meet the required Loan-to-Value
Percentage or the As-Is Net Operating Income is insufficient to produce the
required As-Is Loan Constant, then the Lenders' Revolving Commitments shall be
permanently reduced on a pro rata basis (and the Borrower shall repay the
portion of the outstanding principal balance of the Loan which exceeds such
reduced aggregate Revolving Commitments) such that said Loan-to-Value Percentage
and the As-Is Loan Constant would have been met if such reduced commitment had
been the Revolving Commitments during the relevant period of measurement. The
valuation date of such appraisal shall be within sixty (60) days of the Original
Maturity Date;

Except as modified by this Option to Extend, the terms and conditions of this
Agreement and the other Loan Documents as modified and approved by Lender shall
remain unmodified and in full force and effect.

8.FORMATION AND ORGANIZATIONAL DOCUMENTS.    Borrower has previously delivered
to Administrative Agent all of the relevant formation and organizational
documents of Borrower, of the partners or joint venturers of Borrower (if any),
and of all guarantors of the Loan (if any), and all such formation documents
remain in full force and effect and have not been amended or modified since they
were delivered to Administrative Agent, except as disclosed to Administrative
Agent in writing. Borrower hereby certifies that: (i) the above documents are
all of the relevant formation and organizational documents of Borrower;
(ii) they remain in full force and effect; and (iii) they have not been amended
or modified since they were previously delivered to Administrative Agent.

9.NON-IMPAIRMENT.    Except as expressly provided herein, nothing in this
Agreement shall alter or affect any provision, condition, or covenant contained
in the Note or other Loan Document or affect or impair any rights, powers, or
remedies of Administrative Agent or Lenders, it being the intent of the parties
hereto that the provisions of the Note and other Loan Documents shall continue
in full force and effect except as expressly modified hereby.

10.MISCELLANEOUS.    The headings used in this Agreement are for convenience
only and shall be disregarded in interpreting the substantive provisions of this
Agreement. Time is of the essence of each term of the Loan Documents, including
this Agreement. If any provision of this Agreement or any of the other Loan
Documents shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that portion shall be deemed severed from
this Agreement and the remaining parts shall remain in full force as though the
invalid, illegal, or unenforceable portion had never been a part thereof.

11.INTEGRATION; INTERPRETATION.    The Loan Documents, including this Agreement,
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated therein and supersede all prior
negotiations or agreements, written or oral. The Loan Documents shall not be
modified except by written instrument executed by all parties. Any reference to
the Loan Documents includes any amendments, renewals or extensions now or
hereafter approved by Administrative Agent and Lenders in writing.

--------------------------------------------------------------------------------



12.EXECUTION IN COUNTERPARTS.    To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Borrower, Administrative Agent and Lenders have
caused this Agreement to be duly executed as of the date first above written.

    "ADMINISTRATIVE AGENT AND LENDER"
 
 
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
 
By:
 
/s/ JEFF JOHNSON


--------------------------------------------------------------------------------

    Name:         Title:     


--------------------------------------------------------------------------------



    "BORROWER"
 
 
MAUI LAND & PINEAPPLE COMPANY, INC., a
Hawaii corporation
 
 
By:
 
/s/ TIM T. ESAKI


--------------------------------------------------------------------------------

    Name:   Tim T. Esaki     Title:   Chief Financial Officer
 
 
By:
 
/s/ ADELE H. SUMIDA


--------------------------------------------------------------------------------

    Name:   Adele H. Sumida     Title:   Controller & Secretary

--------------------------------------------------------------------------------






LEASEHOLD MORTGAGOR'S CONSENT


        The undersigned ("Leasehold Mortgagor") consents to the foregoing Third
Modification Agreement and the transactions contemplated thereby and reaffirms
its obligations under the Fee and Leasehold Mortgage with Absolute Assignment of
Leases and Rents, Security Agreement and Fixture Filing ("Mortgage") dated as of
November 13, 2007, as amended from time to time, and its waivers, as set forth
in the Mortgage, of each and every one of the possible defenses to such
obligations. Leasehold Mortgagor further reaffirms that its obligations under
the Mortgage are separate and distinct from Borrower's obligations.

Dated as of: February 23, 2011



  "LEASEHOLD MORTGAGOR"



 

KAPALUA LAND COMPANY, LTD.,
a Hawaii corporation



 

By:

 

/s/ TIM T. ESAKI


--------------------------------------------------------------------------------



  Name:   Tim T. Esaki



  Title:   Chief Financial Officer



 

By:

 

/s/ ADELE H. SUMIDA


--------------------------------------------------------------------------------



  Name:   Adele H. Sumida



  Title:   Controller & Secretary

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.22



THIRD MODIFICATION AGREEMENT Secured Loan
R E C I T A L S
LEASEHOLD MORTGAGOR'S CONSENT
